Birdsong, Judge.
Larry Simmons was convicted of burglary and sentenced to five years first offender probation. Subsequently he was determined to have violated the terms of his probation by committing a second burglary. As the result of a revocation hearing, the probation was revoked and the unexecuted portion of the original sentence ordered to be carried into execution. Following the filing of a notice of appeal, his appointed attorney has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief acknowledging that there are no points of law which he considered arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that there are no points which arguably could be raised and that the appeal has no merit. Our independent examination discloses no errors of substance. Appellant has offered no objection to this motion, nor additional evidence or argument. This court having already granted the motion to withdraw, we now affirm the conviction (see Snell v. State, 246 Ga. 648 (272 SE2d 348)). We are satisfied that the evidence adduced at trial, though circumstantial, was sufficient to enable any rational trier of fact to find that appellant did violate the terms of his probation as charged beyond reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528).

Judgment affirmed.


McMurray, P. J, and Banke, J., concur.